


Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is effective as of this 21st day of
March, 2008 (the “Effective Date”), by and among Joseph A. Falsetti (the
“Executive”), Dana Holdings, LLC (together with its owners, members, managers,
affiliates, subsidiaries, successors and assigns, “Dana”), Prentice Capital
Management, LP (together with its owners, members, managers, affiliates,
subsidiaries, successors and assigns, “Prentice”), and Ascendia Brands, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”),
concerning the termination of the Executive’s employment with the Company. Terms
used in this Agreement but not specifically defined herein shall have the same
meaning as in the Employment Agreement (defined below).WHEREAS, the Company and
the Executive entered into an Employment Agreement dated February 12, 2007 (the
“Employment Agreement”); and

WHEREAS, the Company and the Executive desire to set forth the terms of the
Executive’s termination of employment, severance benefits, and other matters
related thereto.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Executive, Dana, the Company and Prentice (each, a “Party” and collectively, the
“Parties”) agree as follows:

1.    Resignation. The Executive resigns from his employment as an officer and
service as a director of the Company, and any other service to the Company or
any of its subsidiaries or affiliates, effective immediately upon the Effective
Date. The Company confirms that it and its affiliates accept such resignations
at this time. In connection with his resignation as Executive Chairman and a
director of the Company, the Executive represents that he has no disagreement
with the Company as to the Company’s operations, policies or practices.

2.         Severance Payment or Benefits. Beginning on the Release Effective
Date (as defined in Exhibit A), the Company shall provide the following
severance benefits to the Executive:

(a)       Payment of a total of $875,000 in cash, payable periodically and
ratably on the same schedule as the Company’s payroll cycle for executive
management (but no less frequently than monthly) for 18 months commencing with
the first payroll period immediately following the Release Effective Date (the
“Severance Period”);

(b)       Payment of the cost of premiums of the Executive’s COBRA continuation
coverage until the earlier of (i) the end of the Severance Period and (ii) the
date the Executive becomes eligible to enroll in medical benefits coverage
provided by a new employer. The Executive will remain eligible for COBRA
continuation coverage after the Severance Period consistent with applicable law;

(c)       Reimbursement for reasonable business and fringe benefit expenses
incurred by him prior to the Effective Date in accordance with the Company
policy in effect on the Effective Date; however, the Executive shall not be
entitled to reimbursement for fringe benefit expenses incurred after the
Effective Date and any other perquisites; and

1

--------------------------------------------------------------------------------




(d)       Payment to the Executive’s attorneys, promptly upon receipt of an
invoice and reasonable supporting documentation, for legal fees and expenses of
up to $50,000 incurred by the Executive in connection with his arrangements at
the Company.

(e)       In the event that any payment hereunder is not made promptly when due,
it shall bear interest at the rate of 10% per annum, compounded daily, until
paid.

No additional compensation, incentive payments, perquisites or benefits are due
to the Executive from the Company on any basis whatsoever. For the avoidance of
doubt:

(i)  Neither Prentice nor the Company will seek to recoup any amounts paid up to
the Effective Date, including the $750,000 “Value Creation Bonus” awarded
pursuant to Section 3(c) of the Employment Agreement; and

(ii) All stock options and other equity-based compensation held by the Executive
as of the Effective Date and granted under the Employment Agreement or during
the term thereof, including, without limitation, the Option granted pursuant to
Section 3(d) of the Employment Agreement, will terminate and be forfeited
immediately upon the Effective Date.

3.         Mutual Release. At the time this Agreement is executed, the Parties
shall execute a mutual waiver and release of all claims, substantially in the
form attached hereto as Exhibit A (the “Release”). The payments and benefits
provided under Section 2 are subject to the Executive’s not revoking the Release
prior to the Release Effective Date.

4.         Restrictive Covenants. In consideration for the payments and benefits
provided under Section 2 and other mutual promises contained herein:

 

(a)

Premises. The Executive acknowledges and agrees that:

(i)        He has been employed by the Company as its Executive Chairman and,
prior to holding that position, its President and Chief Executive Officer and
has been a member of the Company’s Board of Directors and, in his capacities as
Executive Chairman, President and Chief Executive Officer, was entrusted with
and has had access to the unique, confidential and secret proprietary business
information and trade secrets, including but not limited to the Company’s
business priorities and strategic plans, information about customer
relationships and the Company’s personnel, financial and marketing information
(including but not limited to information about costs, prices, profitability and
sales information not available outside the Company), secret and confidential
plans for and information about new products or existing products, and
initiatives to address the Company’s competition;

(ii)       The Company and its subsidiaries, affiliates and divisions will
suffer substantial and irreparable damage which will not be compensable through
money damages if the Executive should enter into a Competitive Business (as
hereinafter defined), or if the Executive should divulge secret and confidential
information of the Company acquired by the Executive in the course of his
employment with the Company and service on its Board of Directors; and

2

--------------------------------------------------------------------------------




(iii)      The provisions of this Agreement are reasonable and necessary for the
protection of Trade Secret (as hereinafter defined) information and the business
of the Company and its subsidiaries, affiliates, divisions and/or parent
companies, and the stability of their workforces.

(b)       Trade Secrets and Confidentiality. The Executive agrees that he will
not, at any time, so long as the pertinent information remains as a Trade
Secret, directly or indirectly, use, divulge, disclose or disseminate to or on
behalf of any other person, organization or entity, or on his own behalf, or
otherwise employ any Trade Secrets of the Company, its subsidiaries, affiliates,
divisions or parent companies, without the Company’s advance and express written
consent, other than as required by law, court order or the like; provided,
however, unless prohibited by law, the Executive will provide the Company with
prior notice of the contemplated disclosure and reasonably cooperate with the
Company at the Company’s expense in seeking a protective order or other
appropriate protection of such information.

(c)       Non-Competition and Non-Solicitation of Employees. Between the date
hereof and the first anniversary of the Effective Date, the Executive shall not,
directly or indirectly, (i) render Competitive Services (as hereinafter defined)
to any Competitive Business; (ii) enter into the employ of or render any
services, in any executive, managerial, sales, financial, consulting or
strategic planning capacity, to any Competitive Business; (iii) engage in any
Competitive Business of the Executive’s own; (iv) solicit, induce, recruit,
entice or cause anyone, or assist any other person, firm, business, entity or
corporation in soliciting, inducing, recruiting, enticing or causing anyone, to
leave the employ of the Company, its subsidiaries, affiliates or divisions, or
(v) hire or employ any person employed by the Company, its subsidiaries,
affiliates or divisions as of the Effective Date, on behalf of himself or any
other person, firm, business, entity or corporation; provided, however, that the
provisions of subparagraphs (iv) and (v) do not apply to those persons last
employed by the Company in clerical or secretarial positions or to those persons
who have ceased to be employed by the Company and its subsidiaries and
affiliates more than six months before the occurrence of any activity otherwise
prohibited by subparagraphs (iv) or (v).

(d)       Definitions. As used in this Agreement, (i) ”Competitive Services”
means any and all services of the type that the Executive provided to or on
behalf of the Company during the last twenty-four (24) months of his employment
with the Company, or services that would reasonably be expected to relate to or
make use of any of the Company’s Trade Secret information; (ii) ”Competitive
Products” means any product that is substantially similar to, is the functional
equivalent of, or is intended to compete with, replace, or displace any product
or line of products developed, produced, manufactured, marketed, branded or sold
by the Company or its subsidiaries or affiliates during the Executive’s last
twenty-four (24) months of employment with the Company, or which were planned or
developed in whole or in part by the Company or its subsidiaries or affiliates,
and of which the Executive was aware, during such period; (iii) ”Trade Secrets”
include all information defined as trade secrets to the fullest extent permitted
by applicable law; and (iv) ”Competitive Business” means any person, firm,
business, entity or corporation that manufactures or offers for sale, or has
plans or intentions to manufacturer or offer for sale, Competitive Products in
the United States and Canada.

3

--------------------------------------------------------------------------------




(e)       Reasonableness. The Executive hereby acknowledges and agrees that:
(i) the restrictions provided in this Agreement are reasonable in time and scope
in light of the necessity of the protection of the Trade Secrets and business of
the Company; (ii) his ability to work and earn a living will not be unreasonably
restrained by the application of these restrictions; and (iii) if a court
concludes that any of the restrictions in this Agreement are overbroad or
unenforceable for any reason, the court shall modify the relevant provision to
the least extent necessary and then enforce it as modified.

(f)        Injunctive and Other Relief; Separability of Remedy. The Executive
recognizes and agrees that should he fail to comply with the restrictions set
forth herein, which restrictions are vital to the protection of the Company’s
Trade Secret information and its business, the Company will suffer irreparable
injury and harm for which there is no adequate remedy at law. Therefore, the
Executive agrees that in the event of the breach or threatened breach by him of
any of the terms and conditions of this Section 4, the Company shall be entitled
to preliminary injunctive relief against the Executive and any other relief as
may be awarded by a court having jurisdiction of the dispute. In the event of a
material breach of the provisions of Sections 4, 6, 8 or 10 or the release
referenced in Section 3(a) hereof by the Executive, the Company shall further
have the right to cease making any payments, or providing other benefits or
consideration, under Section 2 to the Executive. Each of these rights and
remedies enumerated in this Section 4 shall be independent of each other, and
shall be severally enforced, and such rights and remedies shall be in addition
to, and not in lieu of, any other rights or remedies available to the Company in
law or in equity.

5.         Setoff. No payments or benefits payable to or with respect to the
Executive pursuant to this Agreement shall be reduced by any amount the
Executive may earn or receive from employment with another employer or from any
other source, except as expressly provided in Section 2.

6.         Return of Company Property. Other than the home computer, home
printer and personal blackberry provided to the Executive by the Company (the
“Home Office Equipment”), the Executive acknowledges that he has a duty to
return to the Company all Company property and information in any form (whether,
paper, electronic media or otherwise), and not retain copies of any such
property or information (excluding, however, information relating solely to the
Executive’s own employment, compensation, benefits and obligations; his personal
rolodex (or equivalent); and the like). By signing below, the Executive
represents that by or within five business days after the Effective Date, and
subject to the exceptions noted, he will have delivered to the Company all of
the Company property and information that is in the Executive’s possession or
control, and that the Executive will not retain any copies thereof. With respect
to the Home Office Equipment, (i) the Executive agrees that, promptly after the
execution of this Agreement, he will return the Home Office Equipment to the
Company, (ii) the Company will delete any Trade Secret and confidential
information of the Company and de-install software licensed to the Company on
any such Home Office Equipment, and (iii) the Company will then promptly return
the Home Office Equipment to the Executive.

7.         D&O Insurance. A directors’ and officers’ liability insurance policy
(or policies) shall be kept in place through the sixth anniversary of
January 15, 2008, providing coverage to the Executive that is no less favorable
to him in any respect (including, without limitation, with

4

--------------------------------------------------------------------------------




respect to scope, exclusions, amounts and deductibles) than the coverage then
being provided to any other current or former officer or director of the Company
or any of its affiliates. Nothing in this Agreement or elsewhere shall reduce or
otherwise adversely affect any rights that the Executive may have to
contribution, indemnification, or advancement of expenses (including, without
limitation, advancement of attorney’s fees). In addition, the Executive shall be
entitled to indemnification and advancement of expenses (including, without
limitation, advancement of attorney’s fees) to the maximum extent permitted by
the Company’s Articles of Incorporation and By-Laws.

8.         Non-Disparagement. The Executive and Dana and its members agree not
to make (or cause to be made) any adverse or disparaging comments about the
Company or Prentice or any of their affiliates, or any of their respective
officers, directors or employees which may tend to impugn or injure their
reputation, goodwill and relationships with their past, present and future
customers, employees, vendors and with the business community generally. None of
(a) any partner at Prentice or (b) the Company’s Board of Directors or (c) the
Company’s executive officers will make (or cause to be made) any adverse or
disparaging comments about the Executive which may tend to impugn or injure his
reputation and relationships with past, present and future employers or in the
business community generally. The Parties agree and understand that nothing in
this Section 8 is intended to prohibit, limit or prevent the applicable persons
from providing truthful testimony in a court of law, to a regulatory or law
enforcement agency or pursuant to a properly issued subpoena, and such testimony
would not be deemed to be a violation of this Section 8.

9.         Public Announcements. The Executive shall be given a reasonable
opportunity to review and comment on any press release, regulatory filing or
other public statement that is made by Prentice or the Company or its affiliates
and that relates to this Agreement or to the Executive’s employment with, or
services for, the Company and its affiliates, or to the termination thereof.

10.       Cooperation. Between the date hereof and the first anniversary of the
Effective Date, the Executive shall, upon reasonable notice and request, advise
and assist the Company in preparing such operational, financial or other reports
or filings as the Company may reasonably request, and in responding to inquiries
concerning the operations, finances and business of the Company and shall
otherwise cooperate with the Company and its affiliates as the Company shall
reasonably request on reasonable notice. The Executive also agrees to cooperate
with the Company at the Company’s reasonable request and sole expense in
prosecuting or defending against any litigation, complaints or claims against or
involving the Company or any of its subsidiaries, affiliates, divisions or
parent companies at any time in the future, including but not limited to
providing truthful information to the Company or truthful testimony in
appropriate circumstances. The Company shall pay the Executive’s reasonable
travel costs and expenses (including, where appropriate, reasonable attorney’s
fees) in the event it requires the Executive’s assistance under this Section 10.

11.       Waiver of Any Re-Employment Right. The Executive waives all interest
in and right to reinstatement or re-employment with the Company and any of its
affiliates and agrees that any application for re-employment may be rejected
without explanation or liability pursuant to this provision.

5

--------------------------------------------------------------------------------




 

12.

Miscellaneous.

(a)       Binding Effect. This Agreement shall be binding upon each of the
Parties and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of each Party
and to their respective heirs, administrators, representatives, executors,
successors and assigns. No rights or obligations of Prentice or the Company
under this Agreement may be assigned or transferred by Prentice or the Company,
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which Prentice or the Company (as applicable) is
not the continuing entity, or a sale or liquidation of all or substantially all
of the business and assets of Prentice or the Company (as applicable), provided
that the assignee or transferee is the successor to all or substantially all of
the business and assets of Prentice or the Company (as applicable) and that such
assignee or transferee assumes the liabilities, obligations and duties of
Prentice or the Company (as applicable), as contained in this Agreement, either
contractually or as a matter of law. In the event of any liquidation, or sale of
business or assets, as described in the preceding sentence, Prentice or the
Company (as applicable) shall use its best efforts to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of
Prentice or the Company (as applicable) hereunder. No rights or obligations of
the Executive under this Agreement may be assigned or transferred by the
Executive other than his rights to any payment and benefit, which may be
transferred only by will or operation of law, except as provided in
Section 12(b) below.

(b)       Beneficiaries/References. The Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any payment or benefit hereunder following the
Executive’s death by giving the Company written notice thereof. In the event of
the Executive’s death or a judicial determination of his incompetence, reference
in this Agreement to the Executive shall be deemed, where appropriate, to refer
to his beneficiary, estate or other legal representative, as applicable.

(c)       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to applicable laws or regulations.

(d)       Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of New Jersey, without regard to the conflict of law
provisions of any jurisdiction.

(e)       Scope of Agreement. This Agreement reflects the entire agreement
between the Executive and the Company and, except as specifically provided
herein, supersede all prior agreements and understandings, written or oral,
relating to the subject matter hereof. To the extent that the terms of this
Agreement (including Exhibit A to this Agreement) are to be determined under, or
are to be subject to, the terms or provisions of any other document, this
Agreement (including Exhibit A to this Agreement) shall be deemed to incorporate
by reference such terms or provisions of such other documents.

6

--------------------------------------------------------------------------------




(f)        Waiver of Breach. The waiver by either party to this Agreement of a
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by such party. Continuation of benefits
hereunder by the Company following a breach by the Executive of any provision of
this Agreement shall not preclude the Company from thereafter exercising any
right that it may otherwise independently have to terminate said benefits based
upon the same violation.

(g)       Amendment. This Agreement may not be modified or amended except by a
writing signed by the parties to this Agreement.

(h)       Counterparts. This Agreement may be signed in multiple counterparts,
each of which shall be deemed an original. Any executed counterpart returned by
facsimile or PDF shall be deemed an original executed counterpart.

(i)        No Third Party Beneficiaries. Unless specifically provided herein,
the provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.

(j)        Terms and Construction. Each party has cooperated in the drafting and
preparation of this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against either party.

(k)       Admissions. Nothing in this Agreement is intended to be, or will be
deemed to be, an admission of liability by the Executive or the Company to each
other, or an admission that they or any of their agents, affiliates, or
employees have violated any state, federal or local statute, regulation or
ordinance or any principle of common law of any jurisdiction, or that they have
engaged in any wrongdoing towards each other.

(l)        Code Section 409A. It is intended that any amounts payable under this
Agreement and the exercise of authority or discretion hereunder shall comply
with Section 409A of the Internal Revenue Code of 1986, as amended (including
the Treasury regulations and other published guidance relating thereto) (“Code
Section 409A”). To the extent any amount payable under this Agreement would
trigger the additional tax imposed by Code Section 409A, this Agreement shall be
modified to avoid such additional tax while preserving any affected payment or
benefit to the extent reasonably practicable. If the Executive is a “specified
employee” of the Company and its affiliates (as defined in Treasury Regulation
Section 1.409A-1(i)), then the Executive shall be subject to a delay of six (6)
months and one (1) day following the Effective Date to receive payments provided
hereunder to the extent such amounts are subject to Code Section 409A.

Signature page is the next page.

7

--------------------------------------------------------------------------------




Signature page to Separation Agreement.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties on the
Effective Date.

 

PRENTICE CAPITAL MANAGEMENT, LP

 

/s/ Matthew Hoffman

 

By:

Matthew Hoffman

 

Its:

General Counsel

 

 

ASCENDIA BRANDS, INC.

 

/s/ Andrew Sheldrick

 

By:

Andrew Sheldrick

 

Its:

General Counsel

 

 

EXECUTIVE:

 

/s/ Joseph A. Falsetti

Joseph A. Falsetti

 

 

DANA HOLDINGS, LLC

 

/s/ Joseph A. Falsetti

 

By:

Joseph A. Falsetti

 

Its:

Manager

 

8

--------------------------------------------------------------------------------




EXHIBIT A

MUTUAL RELEASE OF CLAIMS

THIS MUTUAL RELEASE OF CLAIMS (this “Release”) is entered into as of March 21,
2008, by and among Joseph A. Falsetti (“Executive”), Dana Holdings, LLC
(together with its owners, members, managers, affiliates, subsidiaries,
successors and assigns, “Dana”), Prentice Capital Management, LP (together with
its owners, members, managers, affiliates, subsidiaries, successors and assigns,
“Prentice”), and Ascendia Brands, Inc., a Delaware corporation (“Company”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Separation Agreement dated as of March 21, 2008, by and
among the Company, Prentice, Dana and Executive (the “Separation Agreement”).

 

1.

Release by Executive.

(a)       Executive, on behalf of himself and his heirs, legal representatives,
successors and assigns, and each of them, for good and valuable consideration as
set forth in the Separation Agreement, does hereby unconditionally, knowingly
and voluntarily release and forever discharge Prentice and the Company, and
their respective present and former related companies, subsidiaries and
affiliates, and all of their present and former executives, officers, directors,
owners, shareholders, employees, agents and attorneys, including in their
individual capacity, and each of its and their successors and assigns
(hereinafter collectively the “Company Released Parties”), from any and all
known or unknown claims, demands, actions or causes of action, liabilities,
expenses and damages of any nature whatsoever, in law or in equity, asserted or
not asserted, which Executive ever had or may presently have against the Company
Released Parties that are based, in whole or in part, on facts, whether or not
now known, existing on or prior to the Effective Date, including, without
limitation, all matters that arise out of, or relate to, Executive’s employment
with, or services for, the Company or any of its affiliates, or the terms and
conditions thereof, or the termination of such employment or services; provided,
however, that nothing contained in this Section 1 shall apply to, or release the
Company Released Parties from, any rights and claims of Executive directly or
indirectly arising from or under or related to (1) any incentive equity plans or
agreements relating to shares, interests or other securities of the Company
other than those specifically referenced in the Separation Agreement; (2) any
obligation or commitment of Prentice or the Company arising under or preserved
by the Separation Agreement; (3) the Consolidated Omnibus Budget Reconciliation
Act (COBRA) of 1985; (4) any profit-sharing and/or retirement plans or benefits
in which Executive has vested rights; or (5) any rights to assert any defenses
in any action or proceeding.

(b)       Except as set forth above, the claims released by Executive include
any and all claims under federal, state or local laws pertaining to employment,
discrimination or pay, including, without limitation, any claims under: (1) the
Americans with Disabilities Act; the Family and Medical Leave Act of 1992; Title
VII of the Civil Rights Act of 1964; 42 U.S.C. Section 1981; the Older Workers
Benefit Protection Act; the Age Discrimination in Employment Act of 1967, as
amended; the Employee Retirement Income Security Act of 1974, as amended; the
Civil Rights Act of 1866, 1871, 1964, and 1991; the Rehabilitation Act of 1973;
the Equal Pay Act of 1963; the Vietnam Veteran’s Readjustment Assistance Act of
1974; the Occupational Safety and Health Act; and the Immigration Reform and
Control Act of 1986; and any and all

A-1

--------------------------------------------------------------------------------




other federal, state or local laws, statutes, ordinances, or regulations
pertaining to employment, discrimination or pay; (2) any state tort law theories
under which an action could have been brought, including, but not limited to,
claims of negligence, negligent supervision, training and retention or
defamation; (3) any claims of alleged fraud and/or inducement, including alleged
inducement to enter into this Release; (4) any and all other tort claims;
(5) all claims for attorneys’ fees and costs; (6) all claims for physical,
mental, emotional, and/or pecuniary injuries, losses and damages of every kind,
including but not limited to earnings, punitive, liquidated and compensatory
damages, and employee benefits; (7) any and all claims whatsoever arising under
any of the Company Released Parties’ express or implied contract or under any
federal, state, or local law, ordinance, or regulation, or the Constitution of
New Jersey or of the United States; (8) any and all claims whatsoever against
any of the Company Released Parties for wages, bonuses, benefits, fringe
benefits, vacation pay, or other compensation or for any damages, fees, costs,
or benefits; and (9) any and all claims whatsoever to reinstatement.

2.         Release by Dana. Dana, on behalf of itself and its members and any
former or present related companies, affiliates or subsidiaries, does hereby
unconditionally, knowingly and voluntarily release and forever discharge the
Company Released Parties from any and all known or unknown claims, demands,
actions or causes of action, liabilities, expenses and damages of any nature
whatsoever, in law or in equity, asserted or not asserted, which Dana ever had
or may presently have against the Company Released Parties that are based, in
whole or in part, on facts, whether or not now known, existing on or prior to
the Effective Date, including, without limitation, all matters that arise out
of, or relate to, Dana’s equity interests in the Company or any of its
affiliates or any transaction involving Dana and any of the Company Released
Parties; provided, however, that nothing contained in this Section 2 shall apply
to, or release the Company Released Parties from, any rights and claims of Dana
directly or indirectly arising from or under or related to any obligation or
commitment of the Company Released Parties under the Separation Agreement.

3.         Release by Prentice and Company. Prentice and the Company, each on
behalf of itself and the applicable Company Released Parties, does hereby
unconditionally, knowingly and voluntarily release and forever discharge
Executive and Dana from any and all known or unknown claims, demands, actions or
causes of action, liabilities, expenses and damages of any nature whatsoever, in
law or in equity, asserted or not asserted, which the Company Released Parties
ever had or may presently have against Executive or Dana that are based, in
whole or in part, on facts, whether or not now known, existing on or prior to
the Effective Date, including, without limitation, all matters that arise out
of, or relate to, (i) Executive’s employment with, or services for, the Company
or any of its affiliates, or the terms and conditions thereof, or the
termination of such employment or services and (ii) Dana’s equity interests in
the Company or any of its affiliates or any transaction involving the Company or
Prentice and Dana; provided, however, that nothing contained in this Section 3
shall apply to, or release Executive or Dana from, any rights and claims of the
Company Released Parties directly or indirectly arising from or under or related
to any obligation or commitment of Executive or Dana under the Separation
Agreement.

A-2

--------------------------------------------------------------------------------




 

4.

Review and Revocation Period.

(a)       Executive acknowledges that he has been given the opportunity to
review and consider this Release for twenty-one (21) days from the date he
received a copy. If he elects to sign before the expiration of the
twenty-one (21) days, Executive acknowledges that he will have chosen, of his
own free will without any duress, to waive his right to the full twenty-one (21)
day period.

(b)       Executive may revoke this Release after signing it by giving written
notice to Ascendia Brands, Inc., 100 American Metro Boulevard, Suite 108,
Hamilton, NJ 08619, Attention: General Counsel, within seven (7) days after
signing it. This Release, provided it is not revoked, will be effective on the
eighth (8th) day after execution (the “Release Effective Date”).

(c)       Executive acknowledges that he has been advised to consult with an
attorney prior to signing this Release.

(d)       Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above. This Release shall be governed by and construed in accordance with the
laws of the State of New Jersey.

Signature page is next page.

A-3

--------------------------------------------------------------------------------




Signature page to Mutual Release.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Release as
of the day and year first written above.

 

PRENTICE CAPITAL MANAGEMENT, LP

 

/s/ Matthew Hoffman

 

By:

Matthew Hoffman

 

Its:

General Counsel

 

 

ASCENDIA BRANDS, INC.

 

/s/ Andrew Sheldrick

 

By:

Andrew Sheldrick

Its: General Counsel

 

 

EXECUTIVE:

 

/s/ Joseph A. Falsetti

Joseph A. Falsetti

 

 

DANA HOLDINGS, LLC

 

/s/ Joseph A. Falsetti

 

By:

Joseph A. Falsetti

 

Its:

Manager

 

A-4

--------------------------------------------------------------------------------